EXHIBIT 99.3 BIOMERICA, INC.AND SUBSIDIARIES TABLE OF CONTENTS Report Of Independent Registered Public Accounting Firm FS-2 CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets as of May 31, 2010 and 2009 FS-3 Consolidated Statements of Operations and Comprehensive Income(Loss) for the Years Ended May 31, 2010 and 2009 FS-4 - FS-5 Consolidated Statements of Shareholders' Equity for the Years Ended May 31, 2010 and 2009 FS-6 - FS-7 Consolidated Statements of Cash Flows for the Years Ended May 31, 2010 and 2009 FS-8 - FS-9 Notes to Consolidated Financial Statements FS-10 - FS-25 FS-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Biomerica, Inc. and Subsidiaries Irvine, California We have audited the accompanying consolidated balance sheets of Biomerica, Inc. (a Delaware Corporation) and Subsidiaries as of May 31, 2010 and 2009 and the related consolidated statements of operations and comprehensive income (loss), shareholders' equity, and cash flows for the years ended May 31, 2010 and 2009. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We have conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting. Our audits included consideration of internal controls over financial reporting as a basis for designing audit procedures that are appropriate in the circumstance, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Biomerica, Inc. and Subsidiaries as of May 31, 2010 and 2009, and the results of its consolidated operations and cash flows for the years ended May 31, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. August 27, 2010 /s/ PKF San Diego California Certified Public Accountants A Professional Corporation FS-2 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, 2010 May 31, 2009 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investment Accounts receivable, less allowance for doubtful accounts of $23,206 and $86,432, respectively Inventories, net Deferred tax assets, current portion Prepaid expenses and other Total current assets PROPERTY AND EQUIPMENT Equipment Furniture, fixtures and leasehold improvements Total property and equipment Accumulated Depreciation ) ) Net property and equipment DEFERRED TAX ASSETS, net of current portion INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued compensation Loan for equipment purchase - current-term Total current liabilities LOAN FOR EQUIPMENT PURCHASE - LONG-TERM TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Common stock, $.08 par value; 25,000,000 shares authorized; 6,660,839 and 6,631,039 shares issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See report of independent registered public accounting firm and accompanying notes to consolidated financial statements. FS-3 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) YEARS ENDED MAY 31 Net Sales $ $ Cost of sales GROSS PROFIT OPERATING EXPENSES Selling, general and administrative Research and development Total operating expenses (LOSS)INCOME FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense ) ) Interest income Other (income) expense Total other income (LOSS)INCOME BEFORE INCOME TAXES ) INCOME TAX BENEFIT NET (LOSS) INCOME $ ) $ BASIC NET (LOSS)INCOME PER COMMON SHARE $ ) $ DILUTED NET (LOSS) INCOMEPER COMMON SHARE $ ) $ WEIGHTED AVERAGE NUMBER OF COMMON AND COMMON EQUIVALENT SHARES Basic Diluted See report of independent registered public accounting firm and accompanying notes to consolidated financial statements. FS-4 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (CONTINUED) YEARS ENDED MAY 31, NET (LOSS) INCOME $ ) $ OTHER COMPREHENSIVE (LOSS) INCOME Foreign currency translation ) ) COMPREHENSIVE (LOSS) INCOME $ ) $ See report of independent registered public accounting firm and accompanying notes to consolidated financial statements. FS-5 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY Common Stock Additional Paid-in Common Stock Subscribed Other Comprehensive Income Accumulated Shares Amount Capital Shares Amount (Loss) Deficit Total Balances, May 31, 2008 $ ) $ ) $ Exercise of stock options ) ) Realized loss on available-for sale securities Foreign currency translation ) ) Tax effect of exercise of stock options and warrants Compensation expense in connection with options and warrants granted Net income Balances, May 31, 2009 $ ) $ ) $ FS-6 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (CONTINUED) Common Stock Additional Paid-in Common Stock Subscribed Other Comprehensive Income Accumulated Shares Amount Capital Shares Amount (Loss) Deficit Total Exercise of stock options and warrants $ Foreign currency translation ) ) Compensation expense in connection with options and warrants granted Net loss ) ) Balances, May 31, 2010 $ ) $ ) $ See report of independent registered public accounting firm and accompanying notes to consolidated financial statements. FS-7 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss)incometo net cash used in operating activities: Depreciation and amortization Allowance for doubtful accounts receivable ) Inventory reserve ) Loss on disposal of fixed assets Loss write-down on available-for-sale securities Tax effect of exercise of stock options and warrants Compensation expense in connection with options and warrants granted Deferred tax assets ) Deferred rent liability Changes in assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other ) ) Other assets ) ) Accounts payable and other accrued expenses ) Accrued compensation ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of short-term investments ) Proceeds from sale of short-term investments Purchases of property and equipment ) ) Purchase of intangible assets ) ) Net cash used in investing activities ) ) (Continued) FS-8 BIOMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) For the Years Ended May 31, CASH FLOWS FROM FINANCING ACTIVITIES Payments on capital leases ) Decrease of shareholder debt ) Payment of common stock subscribed ) Exercise of stock options and warrants Borrowings on loan for equipment purchase Payments on loan for equipment ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) ) CASH AND CASH EQUIVALENTS, beginning of year CASH AND CASH EQUIVALENTS, end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH-FLOW INFORMATION CASH PAID DURING THE YEAR FOR: Interest $ $ Income taxes (net of refund) $ $ See report of independent registered public accounting firm and accompanying notes to consolidated financial statements. FS-9 BIOMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MAY 31, 2 1.ORGANIZATION ORGANIZATION Biomerica, Inc. and Subsidiaries (collectively "the Company") are primarily engaged in the development, manufacture and marketing medical diagnostic kits. As of May 31, 2010 and 2009 the Company had one operational unit. The Company develops, manufactures, and markets medical diagnostic products designed for the early detection and monitoring of chronic diseases and medical conditions. Our medical diagnostic products are sold worldwide in two markets: 1) clinical laboratories and 2) point of care (physicians' offices and over-the-counter drugstores). Our diagnostic test kits are used to analyze blood or urine from patients in the diagnosis of various diseases and other medical complications, or to measure the level of specific hormones, antibodies, antigens or other substances, which may exist in the human body in extremely small concentrations. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES PRINCIPLES OF CONSOLIDATION The consolidated financial statements for the years ended May 31, 2010 and 2009 include the accounts of Biomerica, Inc. ("Biomerica") and ReadyScript, Inc. (as discontinued operations) as well as the Company’s German subsidiary and Mexican subsidiaries which have not begun operations. All significant intercompany accounts and transactions have been eliminated in consolidation. During fiscal 2010 and 2009 there were no transactions in discontinued operations and management intends to formally dissolve the corporation during fiscal 2011. ACCOUNTING ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported period. Actual results could materially differ from those estimates. FAIR VALUE OF FINANCIAL INSTRUMENTS The Company has financial instruments whereby the fair market value of the financial instruments could be different than that recorded on a historical basis. The Company's financial instruments consist of its cash and cash equivalents, short-term investments, accounts receivable, available-for-sale securities, commercial bank line of credit (of which the balance was zero at May 31, 2010 and 2009), commercial bank equipment loan and accounts payable. The carrying amounts of the Company's financial instruments approximate their fair values at May 31, 2010. Accounting Standards Codification 820, “Fair Value Measurements and Disclosures” (ASC 820), which defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. As defined in ASC 820, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. These inputs can be readily observable, market corroborated, or generally unobservable. The Company classifies fair value balances based on the observability of those inputs. ASC 820 establishes a fair value hierarchy that prioritizes the inputs used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurement) and the lowest priority to unobservable inputs (level 3 measurement). FS-10 BIOMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MAY 31, 2 The three broad levels defined by ASC 820 hierarchy are as follows: Level 1 – quoted prices for identical assets or liabilities in active markets. Level 2 – pricing inputs are other than quoted prices in active markets, which are either directly or indirectly observable as of the reported date. Level 3 – valuations derived from methods in which one or more significant inputs or significant value drivers are unobservable in the markets. These financial instruments are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment to estimation. Valuations based on unobservable inputs are highly subjective and require significant judgments. Changes in such judgments could have a material impact on fair value estimates. In addition, since estimates are as of a specific point in time, they are susceptible to material near-term changes. Changes in economic conditions may also dramatically affect the estimated fair values. CONCENTRATION OF CREDIT RISK The Company maintains cash balances at certain financial institutions in excess of amounts insured by federal agencies. The Company provides credit in the normal course of business to customers throughout the United States and foreign markets.The Company had one customer which accounted for 23.5% of its sales for the year ended May 31, 2010 and two customers which in total accounted for 26% of its sales for the year ended May 31, 2009. The Company performs ongoing credit evaluations of its customers and requires prepayment in some circumstances. At May 31, 2010, one customer accounted for 48% of gross accounts receivable and at May 31, 2009, one customer accounted for 12% of gross accounts receivable. For the year ended May 31, 2010, no company accounted for more than 10% of the purchases of raw materials. For the year ended May 31, 2009, three companies accounted for more than 30% of the purchases. GEOGRAPHIC CONCENTRATION As of May 31, 2010 and 2009, respectively, approximately $568,000 and $807,000 of Biomerica's gross inventory and $15,000 of Biomerica's property and equipment, net of accumulated depreciation and amortization, was located in Mexicali, Mexico. CASH EQUIVALENTS Cash and cash equivalents consist of demand deposits and money market accounts with original maturities of less than three months. ACCOUNTS RECEIVABLE The Company extends unsecured credit to its customers on a regular basis.International accounts are required to prepay until they establish a history with the Company and at that time, they are extended credit at levels based on a number of criteria.Credit levels are approved by designated upper level management.Domestic customers are extended initial $500 credit limits until they establish a history with the Company or submit credit information.All increases in credit limits are also approved by designated upper level management.Management evaluates receivables on a quarterly basis and adjusts the reserve for bad debt accordingly.Balances over ninety days old are reserved for.Management evaluates quarterly what items to charge off.Any charge-offs are approved by upper level management prior to charging off. FS-11 INVENTORIES The Company values inventory at the lower of cost (determined using the first-in, first-out method) or market. Management periodically reviews inventory for excess quantities and obsolescence. Management evaluates quantities on hand, physical condition, and technical functionality as these characteristics may be impacted by anticipated customer demand for current products and new product introductions. The reserve is adjusted based on such evaluation, with a corresponding provision included in cost of revenue. Abnormal amounts of idle facility expenses, freight, handling costs and wasted material are recognized as current period charges and our allocation of fixed production overhead is based on the normal capacity of our production facilities. Inventories approximate the following at May 31: Raw materials $ $ Work in progress Finished products Inventory reserve ) ) Total $ $ Reserves for inventory obsolescence are recorded as necessary to reduce obsolete inventory to estimated net realizable value or to specifically reserve for obsolete inventory that the Company intends to dispose of. PROPERTY AND EQUIPMENT Property and equipment are stated at cost. Expenditures for additions and major improvements are capitalized. Repairs and maintenance costs are charged to operations as incurred. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation or amortization are removed from the accounts, and gains or losses from retirements and dispositions are credited or charged to income. Depreciation and amortization are provided over the estimated useful lives of the related assets, ranging from 5 to 10 years, using the straight-line method. Leasehold improvements are amortized over the lesser of the estimated useful life of the asset or the term of the lease. Depreciation and amortization expense amounted to $114,006 and $88,651 for the years ended May 31, 2010 and 2009, respectively. Management of the Company assesses the recoverability of property and equipment by determining whether the depreciation and amortization of such assets over their remaining lives can be recovered through projected undiscounted cash flows. The amount of impairment, if any, is measured based on fair value (projected discounted cash flows) and is charged to operations in the period in which such impairment is determined by management. Management has determined that there is no impairment of property and equipment at May 31, 2010. INTANGIBLE ASSETS Intangible assets include trademarks, product rights, technology rights and patents, and are accounted for based on ASC 350 “Intangibles” (ASC 350). In that regard, intangible assets that have indefinite useful lives are not amortized but are tested at least annually for impairment or more frequently if events or changes in circumstances indicate that the asset might be impaired. Intangible assets are being amortized using the straight-line method over the useful life, not to exceed 18 years for marketing and distribution rights and purchased technology use rights, and 17 years for patents. Amortization amounted to $0 and $2,588 forthe years ended May 31, 2010 and 2009, respectively. Intangible assets with indefinite lives such as perpetual licenses are not amortized but rather tested for impairment at least annually (see Note 3). The Company assesses the recoverability of these intangible assets by determining whether the amortization of the asset's balance over its remaining life can be recovered through projected undiscounted future cash flows. The amount of impairment, if any, is measured based on fair value and charged to operations in the period in which the impairment is determined by management. FS-12 STOCK-BASED COMPENSATION The Company follows the guidance of the accounting provisions of ASC 718 “Share-based Compensation” (ASC 718), which requires the use of the fair-value based method to determine compensation for all arrangements under which employees and others receive shares of stock or equity instruments (warrants and options). The fair value of each option award is estimated on the date of grant using the Black-Scholes valuation model that uses assumptions for expected volatility, expected dividends, expected term, and the risk-free interest rate. Expected volatilities are based on weighted averages of the limited historical volatility of the Company’s stock and selected peer group of comparable volatilities and other factors estimated over the expected term of the options. The expected term of options granted is derived using the “simplified method” which computes expected term as the average of the sum of the vesting term plus the contract term as historically the Company had limited activity surrounding its options. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant for the period of the expected term. In applying the Black-Scholes options-pricing model, assumptions are as follows: Dividend yield 0% Expected volatility 71.2%-104.1% Risk free interest rate 1.16%-4.89% Expected life - no options were issued in 2010 3.5to6.0years NON-CONTROLLING INTEREST At May 31, 2010 and 2009, Biomerica owned 88.9% of ReadyScript, which was discontinued in 2001. During 2010 and 2009, there were no transactions relating to the discontinued operations and the remaining balance sheet of the discontinued operations is de minimus. REVENUE RECOGNITION Revenues from product sales are recognized at the time the product is shipped, customarily FOB shipping point, at which point title passes. An allowance is established when necessary for estimated returns as revenue is recognized. As of May 31, 2010 and 2009, theallowances for returns is $0. SHIPPING AND HANDLING FEES AND COSTS Shipping and handling fees billed to customers are required to be classified as revenue, and shipping and handling costs are required to be classified as either cost of sales or disclosed in the notes to the financial statements. The Company included shipping and handling fees billed to customers in net sales. The Company included shipping and handling costs associated with inbound freight and unreimbursed shipping to customers in cost of sales. RESEARCH AND DEVELOPMENT Research and development costs are expensed as incurred. The Company expensed $455,171 and $278,308 of research and development expenses during the years ended May 31, 2010 and 2009, respectively. INCOME TAXES The Company accounts for income taxes in accordance with ASC 740, “Income Taxes” (ASC 740). Deferred tax assets and liabilities arise from temporary differences between the tax bases of assets and liabilities and their reported amounts in the consolidated financial statements that will result in taxable or deductible amounts in future years. These temporary differences are measured using enacted tax rates. A valuation allowance is recorded to reduce deferred tax assets to the extent that we consider it is more likely than not that a deferred tax asset will not be realized. In determining the valuation allowance, we consider factors such as the reversal of deferred income tax liabilities, projected taxable income, and the character of income tax assets and tax planning strategies. A change to these factors could impact the estimated valuation allowance and income tax expense. FS-13 The Company accounts for our uncertain tax provisions by using a two-step approach to recognizing and measuring uncertain tax positions. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not, based solely on the technical merits, that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the appropriate amount of the benefit to recognize. The amount of benefit to recognize is measured as the maximum amount which is more likely than not to be realized. The tax position is derecognized when it is no longer more likely than not capable of being sustained. On subsequent recognition and measurement the maximum amount which is more likely than not to be recognized at each reporting date will represent the Company’s best estimate, given the information available at the reporting date, although the outcome of the tax position is not absolute or final. Upon adopting the revisions in ASC 740, the Company elected to follow an accounting policy to classify accrued interest related to liabilities for income taxes within the “Interest expense” line and penalties related to liabilities for income taxes within the “Other expense” line of our Consolidated Statements of Operations (see Note 7 for more details). ADVERTISING COSTS The Company reports the cost of all advertising as expense in the period in which those costs are incurred. Advertising costs were approximately $2,000 and $6,000 for the years ended May 31, 2010 and 2009, respectively. FOREIGN CURRENCY TRANSLATION The subsidiary located in Germany operates primarily using local functional currency. Accordingly, assets and liabilities of this subsidiary are translated using exchange rates in effect at the end of the period, and revenues and costs are translated using average exchange rates for the period. The resulting adjustments are presented as a separate component of accumulated other comprehensive income. DEFERRED RENT Rent is being amortized on a straight-line basis at $19,580 per month for the eighty-four month term of the lease.The excess of rent accrued each month over the amount paid per month is being accrued as a liability on the Company’s balance sheet.Because three months of rent was abated at the beginning of the lease, all of the rent for those three months was accrued in the deferred rent expense liability account.In addition, currently $1,090 accrues each month in that account. When monthly rent payments increase above the monthly straight-line amount ($19,580) the difference will be applied against the balance in the deferred rent expense account. NET INCOME (LOSS) PER SHARE Basic earnings (loss) per share is computed as net income (loss) divided by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through stock options, warrants and other convertible securities. The total amount of anti-dilutive warrants or options not included in the earnings per share calculation for the years ended May 31, 2010 and 2009 was 1,319,999 and 586,500, respectively. The following table illustrates the required disclosure of the reconciliation of the numerators and denominators of the basic and diluted earnings per share computations. For the Years EndedMay 31 Numerator for basic and diluted net income (loss) per common share $ ) $ Denominator for basic net income (loss) per common share Effect of dilutive securities: Options and warrants Denominator for diluted net income (loss) per common share Basic net income (loss) per common share $ ) $
